Citation Nr: 1451749	
Decision Date: 11/21/14    Archive Date: 11/26/14

DOCKET NO.  12-22 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota




THE ISSUE

Whether the Veteran is competent to handle disbursement of VA funds.




ATTORNEY FOR THE BOARD

M. Katz, Counsel





INTRODUCTION

The Veteran served on active duty from February 1977 to April 1978. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office in Sioux Falls, South Dakota (RO).  


FINDING OF FACT

It is not shown by clear and convincing medical evidence that the Veteran lacks the mental capacity to contract or manage his own affairs, including the disbursement of funds, without limitation.


CONCLUSION OF LAW

The Veteran is competent for the purpose of receiving direct payment of his VA compensation benefits.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.353 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The Board is taking action favorable to the Veteran by restoring competency status for VA benefits purposes.  Accordingly, without deciding that any error was committed with respect to the duty to notify or the duty to assist, any such error is harmless and need not be further considered as this decision poses no risk of prejudice to the Veteran.

The Veteran contends that he is competent to manage his VA funds without limitation.  By way of history, the Veteran filed a claim for entitlement to an increased disability rating for his service-connected delusional disorder in November 2010.  At that time, the Veteran's delusional disorder was evaluated as 30 percent disabling.  Based on the findings of a January 2011 VA psychiatric examination, the RO made a proposed finding of incompetency in a January 2011 rating decision.  The RO's proposed finding was based upon a January 2011 VA examiner's suggestion that a payee be considered because the Veteran reported that he was "struggling to keep on top," described difficulty with his short-term memory, and difficulty with his ability to focus and wished that he could have a case manager or someone to help.

In an April 2011 rating decision, the RO determined that the Veteran was not competent to handle disbursement of VA funds based on the findings contained in the January 2011 VA examination report.

A mentally incompetent person is one who because of injury or disease lacks the mental capacity to contract or to manage his own affairs, including disbursement of funds without limitation.  38 C.F.R. § 3.353(a) (2014).  The RO has the sole authority to make official determinations of competency and incompetency for the purpose of, among other things, disbursement of benefits.  38 C.F.R. §§ 3.353(b), see also, 38 C.F.R. §§ 13.55, 13.56 (2014) (outlining the regulations pertaining to direct payment and the appointment of fiduciaries).

Unless the medical evidence is clear, convincing, and leaves no doubt as to the person's incompetency, the RO will not make a determination of incompetency without a definite expression regarding the question by the responsible medical authorities.  38 C.F.R. § 3.353(c).  Determinations relative to incompetency should be based upon all evidence of record and there should be a consistent relationship between the percentage of disability, facts relating to commitment or hospitalization, and the holding of incompetency.  38 C.F.R. § 3.353(c).

There is a presumption in favor of competency.  Where reasonable doubt arises regarding a beneficiary's mental capacity to contract or to manage his own affairs, including the disbursement of funds without limitation, such doubt will be resolved in favor of competency.  38 C.F.R. §§ 3.353(d), 3.102 (reiterating VA's long-standing policy to resolve all doubt in favor of the veteran).

After a thorough review of the evidence in the claims file, the Board is unable to locate any clear medical findings of the Veteran's incompetency.

As noted above, in January 2011, the Veteran underwent a VA psychiatric examination.  The VA examiner noted that the Veteran exhibited a fair amount of paranoia and was not compliant with his medications.  He described difficulty with trust and could not tolerate being in a group of people.  He reported feeling threatened and overwhelmed in public and stated that he had only acquaintances, no friends.  He indicated that he was in constant feat of being poisoned and that he has felt suspicious and guarded since service discharge.  He reported trouble being in small places or narrow areas and reported that he often contemplated and tried to solve the problems of the world around him.  He noted that he felt that people were driven by greed and personal bias.  He described an excessive amount of anxiety and worry and reported feeling insecure at home.  He also endorsed depression and hopelessness and reported feeling uncomfortable in confined spaces.  He denied any difficulty with the activities of daily living but seemed to lack motivation.  He reported difficulty focusing and concentrating and stated that he felt like he was in a fog.  He also complained of short-term memory trouble and noted nightmares.  He reported that he enjoyed watching television and working on the computer.  He denied suicidal ideation and stated that he had a goal of "trying to help my fellow person."  He also reported panic attacks, increased consumption of alcohol to deal with anxiety, and a significant consumption of coffee.  The Veteran reported that he was married in the past and that he had two daughters who he had not seen since 1999.  He indicated that he believed that his wife was murdered.  He reported that he lived on his own and described difficulty handling his finances and stated that he struggled with short-term memory issues.  He indicated that he was unemployed since 2002 and described great difficulty dealing with people.

Mental status examination revealed the Veteran to be appropriately dressed with fair grooming and hygiene.  Eye contact was fair and speech was coherent and non-pressured.  Mood was anxious and affect was congruent.  The Veteran seemed suspicious but thought production was coherent.  The Veteran was circumstantial but easily redirected.  There was no looseness of associations, flight of ideas, or blocking.  The Veteran denied suicidal and homicidal ideation but admitted to a lot of delusional beliefs and paranoid thoughts.  He seemed to have a fair amount of obsessive thinking and compulsive behavior.  Sensorium was clear and the Veteran was fully oriented.  Gross memory appeared intact and attention and concentration were good.  Insight and judgment were limited.  The diagnoses were delusional disorder and schizoid or schizotypal personality disorder.  A GAF score of 50 was assigned.  The examiner stated that "a payee should be considered in this case" based upon the Veteran's reports of "struggling to keep on top," difficulty with short-term memory, difficulty focusing, and wish to have a case manager or someone to help him.

In a February 2012 statement, B. Deen, LPC-MH, QMHP, NCC, the Veteran's therapist since 2002, submitted a statement that the Veteran "is and has been capable of handling his own finances and does not require a fiduciary."

The record reflects that A.S. has been assigned as the Veteran's field examiner.  The record does not indicate A.S.'s qualifications, and does not show that he has any medical expertise.  Nevertheless, in a May 2011 field examination report, A.S. noted that the Veteran appeared fully oriented.  The Veteran stated that he did not feel comfortable sharing his financial information with the field examiner.  The Veteran was able to accurately state the sources and amounts of his income and indicated that he personally handled his money.  The Veteran indicated that he paid his personal monthly needs but refused to show the field examiner any documentation.  The field examiner concluded that the Veteran "did not speak coherently because he continued to avoid my direct questions and spoke about past issues from 30 years ago."  In a March 2012 report of contact, A.S. detailed his unsuccessful attempts to contact the Veteran to conduct a field examination.

In communications, the Veteran reported complaints of his field examiner's, A.S.'s, behavior.

In August 2012, J.S., a new field examiner, conducted a field examination of the Veteran.  The examiner reported that the Veteran was extremely anxious and "stand-offish" as the Veteran believed that there was a conspiracy going on and that VA "stole" his money.  The examiner noted that the Veteran was dressed in a white t-shirt and jean shorts and was disheveled and appropriately dressed for the interview.  The Veteran knew the sources of his income, handled money, and understood that he had expenses, but was unwilling to work with the fiduciary unit so the field examiner could not determine if the Veteran properly understood his expenses.  The field examiner stated that the Veteran had "some capacity to handle funds" but concluded that the Veteran required the services of a fiduciary.  The Veteran reported that he did not believe that he needed a fiduciary and refused contact with the fiduciary unit.  The field examiner opined that the Veteran was "unable to handle his financial affairs" stated that he observed much of the same behaviors as were observed in the January 2011 VA examination.  The field examiner noted that it was "clear that this veteran has some capacity to handle funds" as evidenced by the fact that the Veteran paid his rent every month.  However, the field examiner stated that the Veteran did not have "full capacity to handle his funds."  The examiner stated that a "full measurement of this veterans competency is needed" and the fact that the Veteran was unwilling to work with a fiduciary unit and stated that he "would rather be homeless than accept money from a fiduciary" is "strong proof that veteran's competency/aptitude is questionable."  The examiner concluded that the Veteran "may be able to handle some of his financial affairs on his own, but in many other ways (socially, medically, etc.) it is this examiner's opinion that he may benefit from a legal guardian/conservator."

VA treatment records from 2011 through 2012 reveal diagnoses of and treatment for various psychiatric disabilities, including Asperger's disorder, PTSD, schizotypal and/or schizoid traits.  The Veteran's symptoms include sleep disturbance, alcohol use, caffeine use.  Mental status examinations show the Veteran to be neatly dressed and groomed; alert and oriented; articulate; and cooperative.  Speech was normal, the Veteran was coherent and logical, and there was no looseness of associations or flight of ideas.  There was no pressuring or slurring of speech and no suicidal or homicidal ideation.  Mood was anxious and affect was fairly bright or blunted.  There was no evidence of active psychotic symptoms.  Insight and judgment were intact.  GAF scores were 50 and 52.

In October 2011, the Veteran expressed concern with his financial situation, noting that he was no longer receiving disability and had to pay his bills out of his own bank account.  The Veteran's psychiatrist stated that the Veteran was "capable of managing his own funds as he is paying bills from his own savings account that he manages independently of the VA funds."  A January 2012 note reflects that the Veteran's therapist, B. Deen, called to state that she has known the Veteran for the prior nine years and that the Veteran was "very capable of managing his finances."  VA social work treatment records from June 2012 note the Veteran's reluctance and fear of working with the field examiner, A.S.  The Veteran requested that his social worker contact A.S.'s supervisor to see if there was an alternative to working with A.S.  In a July 2012 VA treatment record, the Veteran brought his therapist, B. Deen and his friend, R.K., who both attested that the Veteran was very capable of managing his affairs and that he had deep convictions and would "die for what he believes."  B. Deen described the Veteran as very logical and detail oriented.  The Veteran reported that he wished to receive his VA funds directly.  The Veteran's VA physician stated that he agreed to explore options for resolving the issue of competence.

In a September 2012 VA treatment record, the Veteran reported that he was "on the verge of homelessness" and that he was "in debt thousands of dollars."  He reported that he started moving things out of his apartment and that he was behind on his rent.  He struggled with mental and physical disabilities and was not sure what to do.  He denied suicidal and homicidal ideation as well as hallucinations.  In October 2012, the Veteran reported that he felt that there were people trying to kill him.  He stated that he was not staying in his apartment and was staying at a friends because he did not want to be a part of the transaction between his appointed fiduciary and his landlord.  He reported that he felt that he could not agree to the disbursement of funds based on his concerns about VA.  He indicated that he had exhausted his own savings but that he had not been financially irresponsible at any point in his lifetime.

In treatment records dated in August 2011, October 2011, October 2012, the Veteran's VA psychiatrist repeatedly opined that, in his "professional opinion, [the Veteran] is capable of managing, he has the medical capacity to handle his own funds."

In a September 2013 field examination report, A.S. stated that the Veteran left his apartment without giving notice and changed his utilities back to the apartment.  The Veteran's fiduciary reported that the Veteran would not communicate with her and refused all mail.  The field examiner contact the Veteran's VA physician, who explained to the field examiner that the Veteran refused the VA funds because he believed that the VA rating was not correct and that he did not want to take funds that he was not properly entitled to.  The field examiner reported that he did not know where the Veteran was living, but the VA physician noted that he believed that the Veteran was living with his girlfriend.  In a September 2014 field examination report, A.S. reported that a temporary conservatorship was granted in August 2014 so that the Veteran's fiduciary could have the Veteran removed from his lease.  The field examiner noted the Veteran's belief that the VA funds were fraudulent and that he did not want anything to do with them.  The field examiner attempted to contact the Veteran, but received no response.

After a thorough review of the evidence of record, the Board concludes that it is not shown by clear and convincing medical evidence that the Veteran lacks the mental capacity to contract or manage his own affairs, including the disbursement of funds, without limitation.  In that regard, there is no medical evidence of a finding of incompetency shown in the claims file.  As noted above, the January 2011 VA examination upon which the finding of incompetency was based merely suggested that a payee should be considered in the Veteran's case based upon the Veteran's reports of struggling to keep on top and difficulty with memory and focusing.  The VA examiner did not determine the Veteran to be incompetent, and the suggestion of a payee was based upon the Veteran's reported struggles and not upon any objective assessment of the Veteran's symptoms.  Moreover, the Veteran's therapist, B. Deen, provided a February 2012 statement that the Veteran "is and has been capable of handling his own finances and does not require a fiduciary" and his VA treating psychiatrist has reported on numerous instances that the Veteran was capable of managing his own funds. 

The Board acknowledges the August 2012 field examination report in which J.S. opined that the Veteran did not have "full capacity to handle his funds."  The only rationale provided by J.S. was the Veteran's refusal to work with the fiduciary unit.  The Board does not afford J.S.'s opinion significant probative value in this case, as there is no evidence that he is a medical professional with the capacity to provide such an opinion.  As the regulations require clear and convincing "medical evidence" of a person's incompetency, and there is no evidence that J.S. is a medical professional, J.S.'s opinion is not provided significant probative value to determine whether the Veteran is competent to handle the disbursement of his funds.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Moreover, even J.S. acknowledged that it was "clear that this veteran has some capacity to handle funds" as evidenced by the fact that he paid his rent and other bills on a monthly basis.

As noted above, 38 C.F.R. § 3.353 specifically notes that determinations relative to incompetency should be based upon all evidence of record.  38 C.F.R. § 3.353(c).  Moreover, a presumption of competency exists, particularly where, as here, reasonable doubt exists regarding the Veteran's mental capacity to contract or manage his own affairs, including the disbursement of funds, without limitation.  38 C.F.R. § 3.353(d).  As the Veteran's VA psychiatrist and his private therapist have both provided opinions that the Veteran is competent to manage his funds, the Board does not afford significant probative weight to J.S.'s opinion on the Veteran's competency, and because the medical evidence upon which the RO based its determination of incompetency does not, in fact, provide an opinion that the Veteran is incompetent to manage his funds, the Board finds that it is not shown by clear and convincing medical evidence that the Veteran lacks the mental capacity to contract or manage his own affairs, including the disbursement of funds, without limitation.  Therefore, resolving all doubt in the Veteran's favor, the Board finds that the Veteran is competent to manage his own financial affairs, including the disbursement of VA funds, without limitation.  38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

ORDER

Restoration of competency status for VA benefits purposes is granted.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


